TRUST FOR PROFESSIONAL MANAGERS RULE 18f-3 MULTIPLE CLASS PLAN on behalf of Newgate Emerging Markets Fund Newgate Global Resources Fund Trust for Professional Managers (the “Trust”), on behalf of its series, the Newgate Emerging Markets Fund and Newgate Global Resources Fund (each a “Fund” and together the “Funds”), has elected to rely on Rule18f-3 under the Investment Company Act of 1940, as amended (the “1940 Act”), in offering multiple classes of shares of the Funds.A majority of the Board of Trustees of the Trust (the “Board of Trustees”), including a majority of the Trustees who are not “interested persons” of the Trust (as defined in the 1940 Act), has determined in accordance with Rule18f-3(d) that the following plan (the “Plan”) is in the best interests of each class individually and the Funds as a whole: 1.Class Designation.The Funds will offer two classes of shares to be known as the Class A shares and Class I shares (each, a “Class”, and collectively, the “Classes”). 2.Class Characteristics.Each Class will represent interests in the same portfolio of investments and will be identical in all respects to each other Class, except as set forth below: Newgate Emerging Markets Fund Class A: Class A shares will be offered for sale subject to a maximum front end sales charge of 5.25%, subject to certain exceptions as set forth in the Fund’s registration statement.Class A shares will be subject to a distribution and shareholder servicing plan (the “Distribution Plan”) adopted pursuant to Rule12b-1 under the 1940 Act, which provides for an annual distribution fee of 0.35% of the average daily net assets of the Fund attributable to Class A shares, computed on an annual basis.The Distribution Plan fees for the Class A shares will be used to pay:(i) the Fund’s distributor a distribution and shareholder servicing fee of 0.35% (0.25% distribution fee and 0.10% shareholder serving fee), for promoting and distributing Class A shares and for providing shareholder services; and (ii) others who render assistance in distributing, promoting or providing shareholder services to shareholders of Class A shares. Class I: Class I shares will be offered for sale at net asset value without the imposition of a maximum front end sales charge or 12b-1 and shareholder servicing fees. Newgate Global Resources Fund Class A: Class A shares will be offered for sale subject to a maximum front end sales charge of 5.25%, subject to certain exceptions as set forth in the Fund’s registration statement.Class A shares will be subject to a distribution and shareholder servicing plan (the “Distribution Plan”) adopted pursuant to Rule12b-1 under the 1940 Act, which provides for an annual distribution fee of 0.35% of the average daily net assets of the Fund attributable to Class A shares, computed on an annual basis.The Distribution Plan fees for the Class A shares will be used to pay:(i) the Fund’s distributor a distribution and shareholder servicing fee of 0.35% (0.25% distribution fee and 0.10% shareholder serving fee), for promoting and distributing Class A shares and for providing shareholder services; and (ii) others who render assistance in distributing, promoting or providing shareholder services to shareholders of Class A shares. Class I: Class I shares will be offered for sale at net asset value without the imposition of a maximum front end sales charge or 12b-1 and shareholder servicing fees. 3.Expense Allocations.The following expenses for the Funds will be allocated on a Class-by-Class basis, to the extent applicable and practicable: (i)fees under the Distribution Plan; (ii)accounting, auditor, litigation or other legal expenses relating solely to a particular Class; and (iii)expenses incurred in connection with shareholder meetings as a result of issues relating to a particular Class.Income, realized and unrealized capital gains and losses, and expenses of each Fund not allocated to a particular Class will be allocated on the basis of the net asset value of each Class in relation to the net asset value of the Fund.Notwithstanding the foregoing, a service provider for the Funds may waive or reimburse the expenses of a specific Class or Classes to the extent permitted under Rule18f-3 of the 1940 Act. 4.Conversions.There are no automatic conversion features associated with the Class A or Class I shares. 2 5.General.Shares of each Class will have equal voting rights and liquidation rights, and are voted in the aggregate and not exclusively by Class except in matters where a separate vote is required by the 1940 Act, or when the matter affects only the interest of a particular Class, such as each Class’ respective arrangements under Rule18f-3 of the 1940 Act. Each Class will have in all other respects the same rights and obligations as each other Class.On an ongoing basis, the Board of Trustees will monitor the Plan for any material conflicts between the interests of the Classes of shares.The Board of Trustees will take such action as is reasonably necessary to eliminate any conflict that develops.The Funds’ investment adviser and distributor will be responsible for alerting the Board of Trustees to any material conflicts that may arise.Any material amendment to this Plan must be approved by a majority of the Board of Trustees, including a majority of the trustees who are not interested persons of the Trust, as defined in the 1940 Act.This Plan is qualified by and subject to the then current prospectus for the applicable Class, which contains additional information about that Class. Adopted by the Trust on November 4, 2008 3
